     Case 2:20-cv-01740-JAK-PJW Document 172 Filed 06/17/20 Page 1 of 13 Page ID
                                     #:38199


1    DIMITRIOS P. BILLER (142730)
2    LDT Consulting, Inc.
     15113 Sunset Blvd.
3
     Pacific Palisades, California 90272
4    Telephone: (310) 459-9870
     E-mail: biller_ldtconsulting@verizon.net
5

6

7
     Attorney for Plaintiffs PDTW, LLC
     And Paula Thomas
8
                            UNITED STATES DISTRICT COURT
9

10     FOR THE CENTRAL DISTRICT OF CALIFORNIA (WESTERN DIVISION)
11

12

13   PDTW, LLC, AND PAULA THOMAS, Case No.: Case No.: 2:20-cv-01740-
                                  JAK
14             PLAINTIFFS,
15   VS.                                          SUPPLEMENTAL DECLARATION
                                                  OF DIMITRIOS P. BILLER IN
16
     [1] RICHARD PEDDIE, AN                       SUPPORT OF OPPOSITION TO THE
17   INDIVIDUAL; [2] LAW                          EX PARTE APPLICATION FOR
     STUDIOS/RICHARD BYRON                        PROTECTIVE ORDER
18
     PEDDIE, A BUSNESS ORGANIZED
19   UNDER THE LAWS OF THE STATE
20   OF COLORADO; [3] STEPHEN CHOI, BEFORE THE HONORABLE JOHN
     AKA HILLSHORE INVESTMENT,        A. KRONSTRADT
21   S.A. [DUMMY CORPORATION]; [4]
22   ENILUZ GONZALEZ, AN
     INDIVIDUAL; [5] DESNA
23
     INVESTMENT, LLC; [6] JAMES
24   ARTIANO; [7] DAVID SCHNIDER, [8]
     LAW OFFICE OF DAVID SCHNIDER,
25
     [9] LAW FIRM IN CALIFORNIA,
26   NOLAN HIEMANN, LAW FIRM IN
27   CALIFORNIA; [10] JENE PARK, AN
28   SUPPLEMENTAL OPPOSITION TO EX PARTE APPLICATION FOR PROTECTIVE ORDER
     -1
     Case 2:20-cv-01740-JAK-PJW Document 172 Filed 06/17/20 Page 2 of 13 Page ID
                                     #:38200


1    INDIVIDUAL; [11] THE PALLIATIVE,
2    A LIMITED LIABILITY COMPANY;
     [12] STEVE PRESTEMON; [13] KF
3
     PROFESSIONAL; [14] NORMAN KO;
4    [15] JOESPH FOSTER; [16] KYU
     HONG KIM, CPA, INC. [17] KYU
5
     HONG KIM; [18] ALLISON KIM; AN
6    INDIVIDUAL, [19] PETER BALLAS;
7
     [20] PETER W. BALLAS &
     ASSOCIATES, INC.; [21] KRING &
8    CHUNG, INC.; [22] KENNETH
9    CHUNG; [23] ALLYSON THOMPSON;
     [24] LAURA HESS; [25] LAURA
10
     BOOTH; [26] MISTY ISAACSON; [27]
11   PAGTER & PERRY ISAACSON; [28]
     ROGER KOU; [29] ZTHER
12
     INTERACTIVE; [30] IAN CHIN;
13   STANLEY DUCK, LLC; [31] DOUG
14
     LEE; [32] DSRB, LLC; [32] ALEX
     KIM; [33] RICHARD KIM; [34] ERIC
15   CHOI; [35] 317 MBP, LLC [DUMMY
16   COMPANY TO PROTECT CHOI’S
     ASSETS]; [36] BENJIMEN KIM; [37];
17
     LAUNCHPAD COMMUNICATIONS
18   [38] CONSUMER RESOURCE
     NETWORK, [39] KHONDKER SHOEB
19
     AHMED, [40] ANDREW
20   ALPHEBERG; [41] GREENBERG
21
     GLUSTER; [42] CHOI ASSOCITE-IN-
     FACT-ENTERPRISE; [43] JAY YU;
22   [44] DANNY KIM [45] UNITED PLUS
23   INSURANCE; [46] THOMAS WYLDE,
     LLC; [47] LAW OFFICE OF RICHARD
24
     KIM; DOES 1 - 100
25
                   DEFENDANTS.
26

27

28   SUPPLEMENTAL OPPOSITION TO EX PARTE APPLICATION FOR PROTECTIVE ORDER
     -2
     Case 2:20-cv-01740-JAK-PJW Document 172 Filed 06/17/20 Page 3 of 13 Page ID
                                     #:38201


1

2          Plaintiffs submits the Supplemental Declaration of Dimitrios P. Biller
3
     regarding $9.3 million being traced to money frozen in Trust accounts in Europe
4
     the subject of litigation in Qatar.
5

6                                                    Respectfully submitted,
7

8

9                                                    By: /S/ Dimitrios P. Biller
                                                     Counsel for Plaintiffs
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   SUPPLEMENTAL OPPOSITION TO EX PARTE APPLICATION FOR PROTECTIVE ORDER
     -3
     Case 2:20-cv-01740-JAK-PJW Document 172 Filed 06/17/20 Page 4 of 13 Page ID
                                     #:38202


1                     DECLARATION OF DIMITRIOS P. BILLER
2
           1.     I am the attorney for Paula Thomas, PDTW, LLC, and Thomas Wylde,
3

4    LLC. I have spent three very long years litigating cases involving Thomas Wylde,
5
     LLC. All the facts, situations, circumstances, and documents described in this
6

7
     Declaration are based on my personal knowledge. If called to testify I could and

8    would be able to provide competent testimony regarding these issues.
9
           2.     Jene Park has unilaterally closed the bank accounts at Bank of
10

11   America (account number 3250 4361 0527 and 3250 01944 5234). These are the
12
     accounts in which DESNA Investment, LLC and Kata Global PTW, Ldt. wired
13

14
     transferred $9.3 million into in 2016 and 2017. Plaintiffs now believe this money

15   was wired into the Trust accountants that are the subject of litigation in Qatar.
16
     (Exhibit “1”) Than many was wired transferred through Thomas Wylde, LLC by
17

18   Desna Investment, LLC and Kata Global PTE, Ltd. These are believed to be
19
     dummy companies under the creation of Stephen Choi, Jim Artiano, and Peter
20

21
     Ballas.

22         3.     Under the terms of the Amended Restated Operating Agreement Jene
23
     Park did not have any legal authority to withdraw any money or close the accounts.
24

25   She is not the CEO of Thomas Wylde, LLC and not the Manager. She holds a
26
     minority interests of 18 units, but Paula Thomas holds the majority units of 64.
27

28   SUPPLEMENTAL OPPOSITION TO EX PARTE APPLICATION FOR PROTECTIVE ORDER
     -4
     Case 2:20-cv-01740-JAK-PJW Document 172 Filed 06/17/20 Page 5 of 13 Page ID
                                     #:38203


1    Without Paula Thomas’ approval, Jene Park did not have any authority to take the
2
     business from a known location to an unknown location; she did not have any
3

4    authority to selling products in a retail store to selling on an appointment basis
5
     only; she did not have any authority to take the books and records from the known
6

7
     location to an unknown location. Richard Peddie continues to keep Thomas in the

8    dark as to the condition of the inventory, the books & records nd the location of
9
     Thomas Wylde, LLC.
10

11

12
           7.3. Acts Requiring Member Vote. Except as otherwise provided in this
13

14
           Agreement or by the Act, all of the following acts shall require the consent

15         by Vote of a Supermajority of Members:
16
           (a) Any act that would make it impossible to carry on the ordinary
17

18         business of the Company;
19
           (b) Any confession of a judgment against the Company;
20

21
           (c) The dissolution of the Company;

22         (d) The disposition, sale, transfer, assignment or license of all or a
23
           substantial part of the Company’s assets not in the ordinary course of
24

25         business;
26
           (e) The incurring of any debt not in the ordinary course of business;
27

28   SUPPLEMENTAL OPPOSITION TO EX PARTE APPLICATION FOR PROTECTIVE ORDER
     -5
     Case 2:20-cv-01740-JAK-PJW Document 172 Filed 06/17/20 Page 6 of 13 Page ID
                                     #:38204


1          (f) A change in the nature of the principal business of the Company or
2
           establishment of new or diffusion product lines;
3

4          (g) The filing of a petition in bankruptcy or entering into an assignment for
5
           the benefit of the Company’s creditors;
6

7
           (h) The entering into, on behalf of the Company, of any transaction

8          constituting (i) a “reorganization” within the meaning of Corporations Code
9
           §17711.01 or (ii) a sale, merger, or conversion of the Company;
10

11         (g) The incurring of any contractual obligation or the making of any capital
12
           expenditure with a total cost of more than $500,000;
13

14
            (h) The issuance or redemption of any Membership Interest

15         (including the terms thereof);
16
           (i) Making operating or liquidating distributions to Members;
17

18         (j) The Transfer of any Membership Interest (other than to a Permitted
19
           Transferee);
20

21
           (k) The admission of any new Member (other than a Permitted

22         Transferee);
23
           (l) Instituting, settling, or compromising of any claim or litigation for
24

25         more than
26
           $100,000;
27

28   SUPPLEMENTAL OPPOSITION TO EX PARTE APPLICATION FOR PROTECTIVE ORDER
     -6
     Case 2:20-cv-01740-JAK-PJW Document 172 Filed 06/17/20 Page 7 of 13 Page ID
                                     #:38205


1          (m) Any transaction between the Company and a Member or an
2
           Affiliate of a Member or between the Company and a Manager or
3

4          an Affiliate of a Manager;
5
           (n) Approval of annual budget and deviation of more than 10% for
6

7
           any line item in any previously approved budget;

8          (o) Paying any officer or employee more than $200,000 per year; and
9
           (p) incurring any debt secured by the assets of the Company and
10

11         all amendments and modifications thereto.
12
           3.     I have noticed the depositions of defendants as allowed by the
13

14
     Standing Order. As expressed in previous Oppositions to the Ex Parte

15   Applications for Protective Order that the KF Professional Group Defendants file
16
     and then all defendants joined are not recognizable pleadings for protective orders
17

18   because they are not in compliance with the Local Rules or Federal Rules of Civil
19
     Procedure.
20

21
           4.     The PMK at Desna Investment, LLC and Jim Artiano refuse to be

22   deposed. David Schnider refuses to be deposed. Kenneth Chung has never been
23
     deposed in two years when noticed three times under the frivolous objections
24

25   raised by his counsel – Glen Olsen. I have asked all counsel for these defendants
26
     to meet & confer with me in person as required by Local Rule 37-1 within the next
27

28   SUPPLEMENTAL OPPOSITION TO EX PARTE APPLICATION FOR PROTECTIVE ORDER
     -7
     Case 2:20-cv-01740-JAK-PJW Document 172 Filed 06/17/20 Page 8 of 13 Page ID
                                     #:38206


1    ten days. Nobody has given me a date. I do not anticipate those meetings will take
2
     place unless Ordered by the Court because that is exactly what happen in the
3

4    adversary proceedings in 2018. This discovery strategy is an exact replica of what
5
     happened in the adversary proceedings in 2018.
6

7
           5.     In 2018, I noticed depositions of PMK witnesses for Thomas Wylde,

8    LLC and David Schnider. Richard Peddie and David Silver filed “Emergency Ex
9
     Parte Applications for Protective Order” or “Ex Parte Applications for Protective
10

11   Order” Judge Yun denied those applications because they failed to comply with
12
     the Local Rules and Federal Rules of Civil Procedure. The parties in this action
13

14
     know about this history. They were ordered to proceed in the proper manner:

15   “meet & confer”, prepare Joint Stipulation, and file limited brief. Judge Yun
16
     issued Orders and they violated the Orders. Plaintiff did not obtain discovery 6 to
17

18   14 months later and they are still concealing. David Schnider is concealing 82 e-
19
     mails exchanged with Choi and he did not produce any documents for 2018 when
20

21
     he was ORDERED to do so. I believe he is hiding the details of this litigation and

22   underlying conduct from Nolan Heimann, the firm he works for at the time and
23
     now. That is why he did not produce e-mails from Nolan Heimann.
24

25

26

27

28   SUPPLEMENTAL OPPOSITION TO EX PARTE APPLICATION FOR PROTECTIVE ORDER
     -8
     Case 2:20-cv-01740-JAK-PJW Document 172 Filed 06/17/20 Page 9 of 13 Page ID
                                     #:38207


1          6.     I, Dimitrios P. Biller, declare and say under penalty of perjury under
2
     the laws of the State of California that the foregoing is true and correct. I signed
3

4    this Declaration in Pacific Palisades, California on June 17, 2020.
5
                                                     /S/ Dimitrios P. Biller
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   SUPPLEMENTAL OPPOSITION TO EX PARTE APPLICATION FOR PROTECTIVE ORDER
     -9
     Case 2:20-cv-01740-JAK-PJW Document 172 Filed 06/17/20 Page 10 of 13 Page ID
                                      #:38208


1                                 PROOF OF SERVICE
2                                STATE OF CALIFORNIA
                                COUNTY OF LOS ANGELES
3

4           I declare under penalty of perjury that I live in the County of Los Angeles,
     state of California, I am over the age of 18 years; my business is located at 15113
5
     West Sunset Blvd., Suite “9”, Pacific Palisades, CA 90272. On June 17, 2020, I
6    caused to be served, via e-mail, the following pleadings:
7
                  PLAINTIFFS’ SUPPLEMENTAL DECLARATION OF BILLER
8                 IN SUPPORT OF OPPOSITION OF EX PARTE
9                 APPLICATION FOR PROTECTIVE ORDER.
10

11
     on the interested parties in this action by e-mail:
12

13

14      Glen R. Olson                             Kring & Chung
        Jessica R. Macgregor                      Kenneth Chung
15      Johnathan Rizzardi                        Allyson Thompson
16      Long & Levit LLP                          Laura Hess
        465 California Street, 5rth Floor         Laura Booth
17
        San Francisco CA 94104
18

19

20      Robert Silver                             Defendants David Schnider,
21      Kaufman Dolowich Voluck LLP               Law Office of David Schnider, and
        11755 Wilshire Blvd., Suite 2400          Nolan Heimann, LLP
22      Los Angeles, CA 90025
23      (310) 775-6511
        rsilver@kdvlaw.com
24

25

26
        J. Andrew Wright                          Defendants KF Professionals, Inc.,
        Chapman Glucksman Dean                    Norman Ko
27

28   SUPPLEMENTAL OPPOSITION TO EX PARTE APPLICATION FOR PROTECTIVE ORDER
     - 10
     Case 2:20-cv-01740-JAK-PJW Document 172 Filed 06/17/20 Page 11 of 13 Page ID
                                      #:38209


1       Roeb Barger, APC                          Joseph Foster
2       11900 W. Olympic Blvd., Suite 800
        Los Angeles, CA 90064
3
        (310) 207-7722
4       awright@egdrblaw.com
5

6       Michael B. Wilk                           Defendants Kyu Hong Kim, CPA,
7       Lewis Brisbois                            Inc.,
        633 West 5th Street                       Allison Lee (aka Kwan/Kim)
8       Suite 4000                                Kyu Hong Kim
9       Los Angeles, CA 90071
10

11      Richard Peddie                            Richard Peddie
12
        Law Studios/Richard Byron Peddie
        5051 Euclid Ave.
13      Boulder, Colorado 80303
14

15
        Richard Peddie                            Stephon Choi
16      Law Studios/Richard Byron Peddie          Eniluz Gonzalez
        5051 Euclid Ave.                          Doug Lee
17
        Boulder, Colorado 80303                   Roger Kou
18                                                Jene Park
19
                                                  John Hanna

20

21                                                Peter Ballas
        Lawrence S. Andrews                       Ballas & Associates
22
        Artiano & Associates                      DESNA Investment, LLC
23      3828 Carson Street, Suite 102             James Artiano
        Torrance, CA 90503                        Eric Choi
24

25

26      Frances O’Merea                           United Plus Insurance
        12100 Wilshire Blvd., Suite 1200,         Danny Kim
27

28   SUPPLEMENTAL OPPOSITION TO EX PARTE APPLICATION FOR PROTECTIVE ORDER
     - 11
     Case 2:20-cv-01740-JAK-PJW Document 172 Filed 06/17/20 Page 12 of 13 Page ID
                                      #:38210


1       Los Angeles, CA 90025                     Jay Yu
2

3

4       Nemecek-Cole                              Misty Isaacson
        Vikram Sohal                              Pagter & Perry Isaacson
5
        Attorney at Law
6       16255 Ventura Blvd., Ste. 300,
        Encino, CA
7
        91436
8

9
        Hill, Farrer & Burrill, LLP               Greenberg Glusker
10      Keven H. Brogan                           Andrew Alpheberg
11      Dean E. Dennis
        Elissa L. Gysi
12
        One California Plaza
13      300 South Avenue, 37th Floor
        Los Angeles, California 90071-3147
14

15

16

17

18   _____BY MAIL – I placed such envelope for deposit in the U.S. Mail for service
     by the United States Postal service, with postage thereon fully prepaid. I am
19
     “readily familiar” with the practice of collection and processing correspondence
20   for mailing. Under that practice, it would be deposited with the United States
     Postal Service on that same day with postage thereon fully prepaid at Pacific
21
     Palisades, California. I am aware that on motion of the party served, service is
22   presumed invalid if postal cancellation date or postage meter date is more than one
23   day after date of deposit for mailing in affidavit.
24   _____: BY FEDERAL EXPRESS – I am familiar with the practice at my place of
25   business for collection and processing of correspondence for overnight delivery
     maintained by Federal Express. Such correspondence will be deposited with a
26
     facility regularly maintained by Federal Express for receipt on the same day in the
27   ordinary course of business. The envelope was sealed and placed for collection
28   SUPPLEMENTAL OPPOSITION TO EX PARTE APPLICATION FOR PROTECTIVE ORDER
     - 12
     Case 2:20-cv-01740-JAK-PJW Document 172 Filed 06/17/20 Page 13 of 13 Page ID
                                      #:38211


1    and delivery by Federal Express with delivery fees paid or provided for in
2    accordance with ordinary business practices.
3
     ____BY PERSONAL SERVICE – I caused such envelope to be delivered by hand
4    to the offices of the addressee.
5
     XXX: E-Mail via EM-ECF and e-mail
6

7
     XXX (State) I declare under penalty of perjury under the laws of the State of
     California that the foregoing is true and correct.
8

9    Executed on June 17, 2020, at Pacific Palisades, California.
10

11
     /S/ Dimitrios P. Biller
12
     Dimitrios P. Biller
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   SUPPLEMENTAL OPPOSITION TO EX PARTE APPLICATION FOR PROTECTIVE ORDER
     - 13
